Citation Nr: 1621474	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for muscle pain due to service in Southwest Asia.  

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a psychiatric disorder to include anxiety and depressive disorder other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had periods of active service from April 1984 to October 1984, from February 2003 to June 2003, and from December 2003 to February 2005; with additional periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Over the course of the appeal, evidentiary development has revealed psychiatric diagnoses of anxiety and major depressive disorder.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder, however diagnosed, other than PTSD.  

Of note, in the appealed October 2008 rating decision, the issue of entitlement to service connection for PTSD was denied following a final denial of that issue in January 2006.  In December 2013, the Board referred the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD to the Agency of Original Jurisdiction (AOJ), however it appears that that issue has still not been considered by the RO.  Significantly, that issue was again raised by the Veteran in a March 2015 correspondence.  That issue is again referred to the AOJ for appropriate action.

The Veteran appealed the October 2008 rating decision and, in December 2013, the Board declined to reopen the Veteran's claim for a left knee disability.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court set aside that part of the Board decision and remanded the issue back to the Board.

Although the RO may have implicitly reopened the Veteran's claims of service connection for a left knee disability in the October 2008 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision. 38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to service connection for a right shoulder disability, muscle pain, erectile dysfunction, or a psychiatric disorder other than PTSD.  Because a January 2016 notice of disagreement placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of entitlement to service connection for a left knee disability, a right shoulder disability, muscle pain, erectile dysfunction and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO declined to reopen a final, January 2006, rating decision which denied service connection for a left knee disability; the Veteran did not appeal that decision or submit material evidence within the year following October 2008 notification of that decision.
	
2.  Evidence associated with the claims file since the October 2008 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.

CONCLUSIONS OF LAW

1.  The October 2008 RO decision, which denied the Veteran's claim of service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105  (West 2015); 38 C.F.R. §§ 20.302 , 20.1103 (2015). 

 If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108  (West 2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a)  (2015). The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a left knee disability was denied in a January 2006 rating decision, and then subsequently in the RO declined to reopen the claim in an October 2008 rating decision.  At that time, the record included the Veteran's statement in support of his claim, and a VA examination dated in September 2005.  Also included in the claims file were the Veteran's VA medical treatment records and service treatment records.  

The Veteran did not appeal the January 2006 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence associated with the claims file since the RO's January 2006 denial includes additional treatment records, statements in support of the Veteran's claim to include greater detail regarding the Veteran's claimed in-service injury and a May 2007 MRI demonstrating a different left knee disability.

When considered with previous evidence of record, the Board finds the evidence added to the record since the final January 2006 rating decision raise a reasonable possibility of substantiating the claim for service connection for a left knee disability.  Specifically, the new evidence speaks to the issue an in-service injury and a present left knee disability.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for a left knee disorder is addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of service connection for a left knee disability has been reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination of the left knee in September 2005, however no medical opinion was provided as to the etiology of the Veteran's left knee disability.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran should be scheduled for a new VA examination.  

As discussed in the introduction, the Veteran submitted a January 2016 notice of disagreement to the RO's September 2015 rating decision that denied service connection for a right shoulder disability, muscle pain, erectile dysfunction, and anxiety and depressive disorder.  To date, no SOC has been furnished for these issues.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

The RO is reminded that any and all Spanish records added to the claims file must be translated into English.



Accordingly, the case is REMANDED for the following action:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to an increased rating for the Veteran's service-connected right shoulder, muscle pain, erectile dysfunction and psychiatric disabilities.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his knee claim.  The entire claims file must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability is related to his active service.

Rationale for the requested opinion shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


